DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
		Regarding claims 1 and 6, the closest prior art of record Lee et al. teaches an invention that relates to a method of estimating the properties of a polymer product by using converted process variables (cPV's) which means process variable that final or intermediate product experienced earlier in average in the reactors by stage with respect to the final product, which incorporates residence time distribution to process variables, wherein said method comprises the following steps of: computing cPV's by incorporating the residence time distribution to said process variables by means of theoretically determining the amounts of content and discharge of the product in the process, and then solving the balance equations of a hypothetical substance by taking the respective process variables as those of the hypothetical substance: and estimating the properties of the product by inputting to various property estimation models cPV's in the reactors by stage with respect to the final product after incorporating the residence time distribution to said process variables.
		However, Lee et al. either singularly or in combination, fail to anticipate or render obvious a method/system for evaluating identity of polymers, comprising steps of:  calculating individual polymer identity indices PohoFactor(Xi) for the N monomers (Xi) produced in step a) using Equations 1 and 2 below: 
    PNG
    media_image1.png
    74
    475
    media_image1.png
    Greyscale

  , in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864